

JANO HOLDINGS LIMITED
 
August 14th, 2006
 
Advance Nanotech, Inc.
600 Lexington Ave., 29th Floor
New York, NY 10022
Attn: CEO


Re: Amended and Restated Credit Facility
 
Gentlemen:
 
On May 3rd 2004, JANO HOLDINGS LIMITED (“JANO HOLDINGS LIMITED”) made available
to Advance Nanotech, Inc. (the “Company”) a senior secured facility (the “Credit
Facility”), pursuant to which JANO HOLDINGS LIMITED made available to the
Company one or more loans in the aggregate principal amount of up to Twenty
Million Dollars ($20,000,000) dollars. The Company has repaid the principal and
interest outstanding on the Credit Facility.
 
In exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, JANO HOLDINGS LIMITED and the Company desire to
amend and restate the Credit Facility.
 
JANO HOLDINGS LIMITED is pleased to make available the Company an amended and
restated senior, secured credit facility (the “Amended and Restated Credit
Facility”), pursuant to which JANO HOLDINGS LIMITED shall provide the Company
one or more loans (each, a “Tranche”) in the aggregate principal amount of up to
Twenty Million Dollars ($20,000,000) dollars (the “Maximum Funded Amount”),
subject to the terms and conditions as hereinafter provided in this letter
agreement (this “Letter Agreement”).
 
The First Tranche (the “Initial Tranche”) will be provided and funded to the
Company (a) upon receipt by JANO HOLDINGS LIMITED of the following documents
from the Company, properly completed and executed: (i) an Amended and Restated
Senior Secured Grid Note (the “Note”), executed by an authorized officer of the
Company evidencing the principal amount of funds available under the Amended and
Restated Credit Facility and the draw down of the Initial Tranche (in the form
attached hereto as Exhibit A), (ii) a security agreement (the “Security
Agreement”) and other collateral documents pursuant to which certain assets and
subsequently acquired assets of the Company shall be pledged to secure the
repayment of the indebtedness evidenced by the Note (the “Security Documents”),
executed by an authorized officer of the Company (in the form attached hereto as
Exhibit B), (iii) the warrant (as defined herein, the “Warrants”), executed by
an authorized officer of the Company, (iv) such other documents, each in form
and substance satisfactory to JANO HOLDINGS LIMITED, as JANO HOLDINGS LIMITED
shall reasonably request; and (b) upon mutual written agreement between the
Company and JANO HOLDINGS LIMITED upon the Budget, as such term is defined in
the Note, and compliance with the same.
 
 
 

--------------------------------------------------------------------------------

 
Subject to the conditions specified herein, additional Tranches shall be made
available on as needed basis (each a “Funding Date”) in accordance with and
compliance with the Budget. Each Tranche will be funded within two (2) business
days following receipt by JANO HOLDINGS LIMITED on a Funding Date of a request
for the funding of an Additional Tranche (each, a “Request”) from the Company.
 
The Company covenants to use the proceeds of each Tranche solely for the
purposes as agreed with JANO HOLDINGS LIMITED. In connection with the foregoing
covenant, JANO HOLDINGS LIMITED shall have the right (the “Audit and Demand
Right”), subject to customary confidentiality provisions, at any time during the
term of the Note and for such extended period of time as indebtedness remains
outstanding under any Note to (a) audit and inspect the books and records of the
Company for the purpose of determining the use of proceeds from any Tranche at
reasonable times and with reasonable prior notice in accordance with the terms
and conditions of the Note or (b) demand reasonable evidence from the Company
that the Company is in compliance with the foregoing covenant, which evidence
the Company shall provide to JANO HOLDINGS LIMITED promptly upon written
request.
 
Notwithstanding anything to the contrary provided herein or elsewhere, JANO
HOLDINGS LIMITED shall have no obligation to fund a Tranche if at the time a
Request is received by JANO HOLDINGS LIMITED and prior to when the funds
requested in the Tranche are sent, one or more of the following events shall
have occurred and shall not be expressly waived in writing by JANO HOLDINGS
LIMITED:
 
(i)  There shall be any material change in the business, properties, assets,
results of operations, prospects or financial condition of the Company and its
subsidiaries, on a consolidated basis, since June 30, 2006;
 
(ii)  The Company or any subsidiary shall be in breach of or default under the
Note, the Security Documents, the Warrants, or any contract, license or other
agreement or instrument material to the Company and its subsidiaries taken as a
whole; or
 
(iii)  There shall have occurred (a) any domestic or international event, act or
occurrence which has materially disrupted, or is likely in the immediate future
to materially disrupt, the securities markets; (b) a general suspension of, or a
general limitation on prices for, trading in securities on the New York Stock
Exchange or the American Stock Exchange or in the over-the-counter market; (c)
any outbreak of major hostilities or other national or international calamity;
(d) any banking moratorium declared by a state or federal authority; (e) any
moratorium declared in foreign exchange trading by major international banks or
other persons; (f) any material interruption in the mail service or other means
of communication within the United States; (g) any change in the market for
securities in general or in political, financial, or economic conditions; or (h)
either the Company or any of its officers, directors and/or controlling
shareholders shall have become the subject of or a named party in any
investigation or action involving any regulatory or self-regulatory organization
including, but not limited to, the SEC, the NASD or any state and/or federal
agency.
 
As an inducement to JANO HOLDINGS LIMITED to provide the Amended and Restated
Credit Facility to the Company, the Company shall issue to JANO HOLDINGS LIMITED
(on the date of the funding of the Initial Tranche) five (5) year warrants in
the form attached hereto as Exhibit C (the “Warrants”) to purchase 6,666,666
shares of the Company’s common stock (the “Common Stock”), at $1.25 (subject to
adjustment for anti-dilution and other customary adjustments); provided that,
the warrants heretofore issued to JANO HOLDINGS LIMITED in connection with the
Credit Facility which remain outstanding and unexercised shall be cancelled as
of the date upon which the Company issues such new Warrants to JANO HOLDINGS
LIMITED and JANO HOLDINGS LIMITED receives the Warrant certificate(s) evidencing
the same in proper form and duly executed.
 
 
-2-

--------------------------------------------------------------------------------

 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the conflicts of laws
principles thereof. The parties hereto hereby agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby, shall be brought solely in
a federal or state court located in the City, County and State of New York. By
its execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same fall force and
effect as if personally served upon them in New York City. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements in an amount judicially
determined.
 
Any notice, consent, request, or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested addressed to the Company, at its principal office as first
provided above, Attention: CEO, And to JANO HOLDINGS LIMITED at its address
provided above (or to such other address as either the Company and/or JANO
HOLDINGS LIMITED shall provide in writing to the other party). Notices shall be
deemed to have been given on the date of receipt by the other party.
 

  Very truly yours,         JANO HOLDINGS LIMITED  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
   

 
Accepted and agreed as of the
 
date first appearing above
 

          ADVANCE NANOTECH, INC.        
 
 
      By:          

--------------------------------------------------------------------------------

      Name
Title    


      
 
 
-3-

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
EXHIBIT B
FORM OF SECURITY AGREEMENT










 
 
 
 

 












 
-5-

--------------------------------------------------------------------------------

 




EXHIBIT C


Form of Warrant






















 
-6-

--------------------------------------------------------------------------------

 




 